Astec Industries, Inc.
and
Astec Financial Services, Inc.

 

$80,000,000

 

7.56% Senior Secured Notes due September 10, 2011


 

Note Purchase Agreement

Dated September 10, 2001

 
 
 

Astec Industries, Inc.
and
Astec Financial Services, Inc.
4101 Jerome Avenue
Chattanooga, Tennessee 37407


7.56% Senior Secured Notes due September 10, 2011


Dated as of September 10, 2001

To each of the Purchasers listed in

the attached Schedule A:

Ladies and Gentlemen:

Astec Industries, Inc., a Tennessee corporation (the "Company"), and Astec
Financial Services, Inc., a Tennessee corporation ("Financial," and the Company
and Financial are hereinafter referred to, individually, as an "Obligor" and,
collectively, as the "Obligors"), jointly and severally, agree with you as
follows:

Section 1. Authorization of Notes.
The Obligors will authorize the issue and sale of $80,000,000 aggregate
principal amount of their 7.56% Senior Secured Notes due September 10, 2011 (the
"Notes", such term to include any such notes issued in substitution therefor
pursuant to Section 13 of this Agreement or the Other Agreements (as hereinafter
defined)). The Notes shall be substantially in the form set out in Exhibit 1,
with such changes therefrom, if any, as may be approved by you and the Obligors.
Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a "Schedule" or an "Exhibit" are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.

Section 2. Sale and Purchase of Notes; Security.
Section 2.1. Sale and Purchase of Notes. Subject to the terms and conditions of
this Agreement, the Obligors will issue and sell to you and you will purchase
from the Obligors, at the Closing provided for in Section 3, Notes in the
principal amount specified opposite your name in Schedule A at the purchase
price of 100% of the principal amount thereof. Contemporaneously with entering
into this Agreement, the Obligors are entering into separate Note Purchase
Agreements (the "Other Agreements") identical with this Agreement with each of
the other purchasers named in Schedule A (the "Other Purchasers"), providing for
the sale at such Closing to each of the Other Purchasers of Notes in the
principal amount specified opposite its name in Schedule A. Your obligation
hereunder, and the obligations of the Other Purchasers under the Other
Agreements, are several and not joint obligations, and you shall have no
obligation under any Other Agreement and no liability to any Person for the
performance or nonperformance by any Other Purchaser thereunder.
Section 2.2. Security. The Notes will be entitled to the benefit of and will be
secured by the Pledge Agreement dated as of September 10, 2001, by and between
the Obligors, the Banks and Bank One, N.A., as Collateral Agent, substantially
in the form of Exhibit 5 attached hereto and made a part hereof (as the same may
be further amended, supplemented or otherwise modified from time to time, the
"Pledge Agreement").
The enforcement of the rights and benefits in respect of the Pledge Agreement
and the allocation of proceeds thereof will be subject to a Collateral Agency
and Intercreditor Agreement dated as of September 10, 2001 entered into by the
Banks, the Collateral Agent and you, substantially in the form of Exhibit 6
attached hereto and made a part hereof (as the same may be further amended,
supplemented or otherwise modified from time to time, the "Intercreditor
Agreement").

Section 3. Closing.
The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Chapman and Cutler, 111 West Monroe
Street, Chicago, Illinois 60603, at 10:00 a.m. Chicago time, at a closing (the
"Closing") on September 10, 2001 or on such other Business Day thereafter on or
prior to September 14, 2001 as may be agreed upon by the Obligors and you and
the Other Purchasers. At the Closing the Obligors will deliver to you the Notes
to be purchased by you in the form of a single Note (or such greater number of
Notes in denominations of at least $1,000,000 as you may request) dated the date
of the Closing and registered in your name (or in the name of your nominee),
against delivery by you to the Obligors or their order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
5506875 at Bank One, NA, Chicago, Illinois ABA 071000013. If at the Closing the
Obligors shall fail to tender such Notes to you as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to your satisfaction, you shall, at your election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights you
may have by reason of such failure or such nonfulfillment.

Section 4. Conditions to Closing.
Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions:
Section 4.1. Representations and Warranties. (a) The representations and
warranties of the Obligors in this Agreement shall be correct when made and at
the time of the Closing.
(b) The representations and warranties of the Company in the Pledge Agreement
shall be correct when made and at the time of Closing.
Section 4.2. Performance; No Default. Each Obligor shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and the
Company shall have performed and complied with all agreements and conditions
contained in the Pledge Agreement required to be performed or complied with by
it prior to or at the Closing, and after giving effect to the issue and sale of
the Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. Neither of the Obligors nor any of their Subsidiaries shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by Section 10.1 or Sections 10.8 through 10.10 hereof had such
Sections applied since such date.
Section 4.3. Compliance Certificates.
(a) Officer's Certificate. Each Obligor shall have delivered to you an Officer's
Certificate, dated the date of the Closing, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b) Secretary's Certificate. Each Obligor shall have delivered to you a
certificate certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and the Agreements.
Section 4.4. Opinions of Counsel. You shall have received opinions in form and
substance satisfactory to you, dated the date of the Closing (a) (i) from
Chambliss, Bahner & Stophel, P.C., Special Counsel for the Obligors, covering
the matters set forth in Exhibit 4.4(a) and covering such other matters incident
to the transactions contemplated hereby as you or your counsel may reasonably
request (and the Obligors hereby instruct their counsel to deliver such opinion
to you), (ii) from special Canadian counsel for the Company, covering the
matters set forth in Exhibit 4.4(c) and covering such other matters incident to
the transactions contemplated hereby as you or your counsel may reasonably
request (and the Obligors hereby instruct their counsel to deliver such opinion
to you), and (b)  from Chapman and Cutler, your special counsel in connection
with such transactions, substantially in the form set forth in Exhibit 4.4(b)
and covering such other matters incident to such transactions as you may
reasonably request.
Section 4.5. Purchase Permitted by Applicable Law, etc. On the date of the
Closing your purchase of Notes shall (i) be permitted by the laws and
regulations of each jurisdiction to which you are subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (ii) not violate any applicable law or
regulation (including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (iii) not subject you to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
you, you shall have received an Officer's Certificate certifying as to such
matters of fact as you may reasonably specify to enable you to determine whether
such purchase is so permitted.
Section 4.6. Sale of Other Notes. Contemporaneously with the Closing, the
Obligors shall sell to the Other Purchasers, and the Other Purchasers shall
purchase, the Notes to be purchased by them at the Closing as specified in
Schedule A.
Section 4.7. Payment of Special Counsel Fees.; Without limiting the provisions
of Section 15.1, the Obligors shall have paid on or before the Closing the fees,
charges and disbursements of your special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Obligors at
least one Business Day prior to the Closing.
Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor's CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Notes.
Section 4.9. Changes in Corporate Structure. Neither of the Obligors shall have
changed its jurisdiction of incorporation or been a party to any merger or
consolidation and shall not have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.
Section 4.10. Pledge Agreement and Intercreditor Agreement. Both the Pledge
Agreement and the Intercreditor Agreement shall be in form and substance
satisfactory to you and your special counsel, shall have been duly executed and
delivered by the parties thereto and shall be in full force and effect and you
shall have received true, correct and complete copies of each thereof.
Section 4.11. Filing and Recording. The Pledge Agreement (and/or financing
statements or similar notices thereof if and to the extent permitted or required
by applicable law) and the collateral described therein shall have been recorded
or filed for record in such public offices or otherwise maintained in the
possession of the appropriate party, as the case may be, as may be deemed
necessary or appropriate by you or your special counsel in order to perfect the
Liens and security interests granted or conveyed thereby.
Section 4.12. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
you and your special counsel, and you and your special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as you or they may reasonably request.

Section 5. Representations and Warranties of the Obligors.
The Obligors, jointly and severally, represent and warrant to you that:
Section 5.1. Organization; Power and Authority. Each Obligor is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Obligor has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Financing Documents to which it
is a party and to perform the provisions hereof and thereof.
Section 5.2. Authorization, etc. Each Financing Document has been duly
authorized by all necessary corporate action on the part of each Obligor, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of each Obligor party
thereto enforceable against such Obligor in accordance with its terms, except as
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3. Disclosure. The Obligors, through their agent, Banc One Capital
Markets, Inc., have delivered to you and each Other Purchaser a copy of a
Private Placement Memorandum, dated July 2001 (the "Memorandum"), relating to
the transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Obligors and their Subsidiaries. This Agreement, the Memorandum and the
financial statements listed in Schedule 5.5, taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Since December 31, 2000, there has
been no change in the financial condition, operations, business, properties or
prospects of the Obligors or any Subsidiary except changes that individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect. There is no fact known to the Obligors that could reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Memorandum.
Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Subsidiaries of each Obligor, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its capital stock or similar equity interests
outstanding owned by each Obligor and each other Subsidiary, (ii) of the
Affiliates of each Obligor, other than Subsidiaries, and (iii) of the directors
and senior officers of each Obligor.
(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Obligors and
their Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Obligors or another Subsidiary free and clear of any Lien
other than the Lien granted to you and the Other Purchasers pursuant to the
Pledge Agreement (except as otherwise disclosed in Schedule 5.4).
(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
(d) No Subsidiary is a party to, or otherwise subject to, any legal restriction
or any agreement (other than this Agreement, the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Obligors or any of their
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
Section 5.5. Financial Statements. The Obligors have delivered to you and each
Other Purchaser copies of the financial statements of the Company and its
Subsidiaries listed on Schedule 5.5. All of said financial statements (including
in each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the respective dates specified in such Schedule and the consolidated
results of their operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).
Section 5.6. Compliance with Laws, Other Instruments, etc. The execution,
delivery and performance by the Obligors of each Financing Document to which it
is a party will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of either Obligor or any Subsidiary under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter or by-laws,
or any other agreement or instrument to which either Obligor or any Subsidiary
is bound or by which either Obligor or any Subsidiary or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to either
Obligor or any Subsidiary or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to either Obligor or
any Subsidiary.
Section 5.7. Governmental Authorizations, etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by either Obligor of each Financing Document to which it is a party.
Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits or proceedings pending or, to the knowledge of
either Obligor, threatened against or affecting either Obligor or any Subsidiary
or any property of either Obligor or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(b) Neither of the Obligors nor any of their Subsidiaries is in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 5.9. Taxes. Each of the Obligors and their Subsidiaries have filed all
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(i) the amount of which is not individually or in the aggregate Material or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which such Obligor
or such Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP. Neither of the Obligors knows of any basis for any other
tax or assessment that could reasonably be expected to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Obligors and
their Subsidiaries in respect of Federal, state or other taxes for all fiscal
periods are adequate. The Obligors and their Subsidiaries have never been
audited by the Internal Revenue Service, but the consolidated Federal income tax
returns of the Company for the fiscal year ending December 31, 1998, are
presently being audited.
Section 5.10. Title to Property; Leases. The Obligors and their Subsidiaries
have good and sufficient title to their respective properties, including all
such properties reflected in the most recent audited balance sheet referred to
in Section 5.5 or purported to have been acquired by either of the Obligors or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.
Section 5.11. Licenses, Permits, etc. (a)  the Obligors and their Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, service marks, trademarks and trade names, or rights thereto, that
individually or in the aggregate are Material, without known conflict with the
rights of others;
(b) to the best knowledge of the Obligors, no product of either of the Obligors
or any of their Subsidiaries infringes in any Material respect any license,
permit, franchise, authorization, patent, copyright, service mark, trademark,
trade name or other right owned by any other Person; and
(c) to the best knowledge of the Obligors, there is no Material violation by any
Person of any right of either of the Obligors or any of their Subsidiaries with
respect to any patent, copyright, service mark, trademark, trade name or other
right owned or used by either of the Obligors or any of their Subsidiaries.
Section 5.12. Compliance with ERISA. (a) Each Obligor and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect. Neither of the
Obligors nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by either Obligor or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of either Obligor or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code, other than such liabilities or
Liens as would not be individually or in the aggregate Material.
(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan's
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan's most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term "benefit liabilities" has the
meaning specified in section 4001 of ERISA and the terms "current value" and
"present value" have the meanings specified in section 3 of ERISA.
(c) Neither of the Obligors nor any of their ERISA Affiliates have incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.
(d) The expected post-retirement benefit obligation (determined as of the last
day of each Obligor's most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of each Obligor and its Subsidiaries is not Material.
(e) The execution and delivery of this Agreement and the Pledge Agreement and
the issuance and sale of the Notes hereunder will not involve any transaction
that is subject to the prohibitions of section 406 of ERISA or in connection
with which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the
Code. The representation by each Obligor in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of your
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by you.
Section 5.13. Private Offering by the Obligors. Neither of the Obligors nor
anyone acting on their behalf has offered the Notes or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than you, the
Other Purchasers and not more than 60 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither of
the Obligors nor anyone acting on their behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act.
Section 5.14. Use of Proceeds; Margin Regulations. The Obligors will use the
proceeds of the sale of the Notes to refinance existing indebtedness and for
general corporate purposes. No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 207), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Obligors in a violation of Regulation X of said Board (12 CFR 224)
or to involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220). Margin stock does not constitute more than 5.00% of the value of
the consolidated assets of the Obligors and their Subsidiaries and the Obligors
do not have any present intention that margin stock will constitute more than
5.00% of the value of such assets. As used in this Section, the terms "margin
stock" and "purpose of buying or carrying" shall have the meanings assigned to
them in said Regulation U.
Section 5.15. Existing Indebtedness; Future Liens. (a) Schedule 5.15 sets forth
a complete and correct list of all outstanding Indebtedness of the Obligors and
their Subsidiaries as of June 30, 2001, since which date there has been no
Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Obligors or their
Subsidiaries. Neither of the Obligors nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Obligors or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Obligors or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.
(b) Except as disclosed in Schedule 5.15, neither of the Obligors nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.8.
Section 5.16. Foreign Assets Control Regulations, etc. Neither the sale of the
Notes by the Obligors hereunder nor its use of the proceeds thereof will violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.
Section 5.17. Status under Certain Statutes. Neither of the Obligors nor any of
their Subsidiaries is an "investment company" registered or required to be
registered under the Investment Company Act of 1940, as amended, or is subject
to regulation under the Public Utility Holding Company Act of 1935, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.
Section 5.18. Environmental Matters. Neither of the Obligors nor any of their
Subsidiaries has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Obligors or
any of their Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect. Except as otherwise disclosed to you in writing:
(a) neither of the Obligors nor any of their Subsidiaries has knowledge of any
facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect;
(b) neither of the Obligors nor any of their Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in a manner contrary
to any Environmental Laws in each case in any manner that could reasonably be
expected to result in a Material Adverse Effect; and
(c) all buildings on all real properties now owned, leased or operated by either
of the Obligors or any of their Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.19. Pledge Agreement. The provisions of the Pledge Agreement are
effective to create in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a legal, valid and enforceable security interest in all
right, title and interest of the Obligors in the pledged stock described
therein, and when the Collateral Agent receives possession of the stock
certificates representing the shares of pledged stock described therein with
respect to which the Collateral Agent has been granted a first priority security
interest, registered in the name of the Collateral Agent or otherwise
accompanied by undated stock powers duly executed in blank, the Pledge Agreement
shall constitute a fully perfected and continuing first priority Lien on and
security interest in all right, title and interest of the Company in the pledged
stock described therein. The interest of the Collateral Agent in the pledged
stock has described therein has been duly registered on the books and records of
the issuers thereof.

Section 6. Representations of the Purchaser.
Section 6.1. Purchase for Investment. You represent that you are purchasing the
Notes for your own account or for one or more separate accounts maintained by
you or for the account of one or more pension or trust funds and not with a view
to the distribution thereof, provided that the disposition of your or their
property shall at all times be within your or their control. You understand that
the Notes have not been registered under the Securities Act and may be resold
only if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Obligors are not required to register the Notes.
Section 6.2. Source of Funds. You represent that at least one of the following
statements is an accurate representation as to each source of funds (a "Source")
to be used by you to pay the purchase price of the Notes to be purchased by you
hereunder:
(a) the Source is an "insurance company general account" within the meaning of
Department of Labor Prohibited Transaction Exemption ("PTE") 95-60 (issued
July 12, 1995) and there is no employee benefit plan, treating as a single plan,
all plans maintained by the same employer or employee organization, with respect
to which the amount of the general account reserves and liabilities for all
contracts held by or on behalf of such plan, exceed ten percent (10%) of the
total reserves and liabilities of such general account (exclusive of separate
account liabilities) plus surplus, as set forth in the NAIC Annual Statement
filed with your state of domicile; or
(b) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as you have disclosed to the Obligors in writing pursuant to
this paragraph (b), no employee benefit plan or group of plans maintained by the
same employer or employee organization beneficially owns more than 10% of all
assets allocated to such pooled separate account or collective investment fund;
or
(c) the Source constitutes assets of an "investment fund" (within the meaning of
Part V of the QPAM Exemption) managed by a "qualified professional asset
manager" or "QPAM" (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan's assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of "control" in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in either Obligor and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Obligors in writing
pursuant to this paragraph (c); or
(d) the Source is a governmental plan; or
(e) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Obligors in writing pursuant to this paragraph (e); or
(f) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.
If you or any subsequent transferee of the Notes indicates that you or such
transferee are relying on any representation contained in paragraph (b), (c) or
(e) above, the Obligors shall deliver on the date of Closing and on the date of
any applicable transfer a certificate, which shall either state that (i) it is
neither a party in interest nor a "disqualified person" (as defined in
section 4975(e)(2) of the Internal Revenue Code of 1986, as amended), with
respect to any plan identified pursuant to paragraphs (b) or (e) above, or
(ii) with respect to any plan, identified pursuant to paragraph (c) above,
neither it nor any "affiliate" (as defined in Section V(c) of the QPAM
Exemption) has at such time, and during the immediately preceding one year,
exercised the authority to appoint or terminate said QPAM as manager of any plan
identified in writing pursuant to paragraph (c) above or to negotiate the terms
of said QPAM's management agreement on behalf of any such identified plan. As
used in this Section 6.2, the terms "employee benefit plan", "governmental
plan", "party in interest" and "separate account" shall have the respective
meanings assigned to such terms in section 3 of ERISA.

Section 7. Information as to the Obligors.
Section 7.1. Financial and Business Information. The Obligors shall deliver to
each holder of Notes that is an Institutional Investor:
(a) Quarterly Statements - within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of:
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
(ii) consolidated statements of income, changes in shareholders' equity and cash
flows of the Company and its Subsidiaries for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company's Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);
(b) Annual Statements - within 105 days after the end of each fiscal year of the
Company, duplicate copies of:
(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and
(ii) consolidated statements of income, changes in shareholders' equity and cash
flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company's Annual
Report on Form 10-K for such fiscal year (together with the Company's annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 7.1(b);
(c) SEC and Other Reports - promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by either
Obligor or any Subsidiary to public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by either Obligor or any Subsidiary with the Securities and
Exchange Commission and of all press releases and other statements made
available generally by an Obligor or any Subsidiary to the public concerning
developments that are Material;
(d) Notice of Default or Event of Default - promptly, and in any event within
five (5) Business Days after a Responsible Officer of either Obligor becoming
aware of the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
Obligors are taking or propose to take with respect thereto;
(e) ERISA Matters - promptly, and in any event within five (5) Business Days
after a Responsible Officer of either Obligor becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that either Obligor or an ERISA Affiliate proposes to take with respect
thereto:
(i) with respect to any Plan, any reportable event, as defined in
section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by either Obligor or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii) any event, transaction or condition that could result in the incurrence of
any liability by either Obligor or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of either Obligor or any ERISA Affiliate pursuant to Title
I or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect;
(f) Notices from Governmental Authority - promptly, and in any event within 30
days of receipt thereof, copies of any notice to either Obligor or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and
(g) Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of either Obligor or any of their Subsidiaries or relating
to the ability of either Obligors to perform its obligations hereunder and under
the Notes as from time to time may be reasonably requested by any such holder of
Notes.
Section 7.2. Officer's Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) hereof shall
be accompanied by a certificate of a Senior Financial Officer of each of the
Obligors setting forth:
(a) Covenant Compliance - the information (including detailed calculations)
required in order to establish whether the Obligors were in compliance with the
requirements of Sections 10.2 through 10.4, 10.6 and 10.7 hereof, inclusive,
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence); and
(b) Event of Default - a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Obligors and their Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of either Obligor or any Subsidiary to
comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Obligors shall have taken or propose to
take with respect thereto.
Section 7.3. Inspection. Each Obligor shall permit the representatives of each
holder of Notes that is an Institutional Investor:
(a) No Default - if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to such Obligor, to visit the
principal executive office of such Obligor, to discuss the affairs, finances and
accounts of such Obligor and its Subsidiaries with such Obligor's officers, and
(with the consent of such Obligor, which consent will not be unreasonably
withheld) to discuss relevant accounting matters (such as a qualified opinion or
a change in accounting method) with its independent public accountants, and
(with the consent of such Obligor, which consent will not be unreasonably
withheld) to visit the other offices and properties of such Obligor and each of
its Subsidiaries, all at such reasonable times and as often as may be reasonably
requested in writing; and
(b) Default - if a Default or Event of Default then exists, at the expense of
the Obligors, to visit and inspect any of the offices or properties of such
Obligor or any of its Subsidiaries, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision such Obligor authorizes said accountants to discuss the affairs,
finances and accounts of such Obligor and its Subsidiaries), all at such times
and as often as may be requested.

Section 8. Prepayment of the Notes.
Section 8.1. Required Prepayments. On September 10, 2005 and on each
September 10 thereafter to and including September 10, 2010 the Obligors will
prepay $10,714,286 principal amount (or such lesser principal amount as shall
then be outstanding) of the Notes at par and without payment of the Make-Whole
Amount or any premium, provided that upon any partial prepayment of the Notes
pursuant to Section 8.2 or 8.3 or purchase of the Notes permitted by Section 8.5
the principal amount of each required prepayment of the Notes becoming due under
this Section 8.1 on and after the date of such prepayment or purchase shall be
reduced in the same proportion as the aggregate unpaid principal amount of the
Notes is reduced as a result of such prepayment or purchase.
Section 8.2. Optional Prepayments with Make-Whole Amount. The Obligors may, at
their option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than 5.00% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Obligors will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date, the aggregate principal amount of the Notes to be prepaid on such
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Obligors shall deliver to each holder of Notes a certificate of a Senior
Financial Officer of each Obligor specifying the calculation of such Make-Whole
Amount as of the specified prepayment date.
Section 8.3. Prepayment of Notes Upon Change of Control.
(a) Condition to Obligors Action. Within five (5) days of a Change of Control,
the Obligors shall have given to each holder of Notes written notice containing
and constituting an offer to prepay Notes as described in subparagraph (b) of
this Section 8.3, accompanied by the certificate described in subparagraph (e)
of this Section 8.3.
(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.3 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, the Notes held
by each holder (in this case only, "holder" in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on the date specified in such offer (the "Proposed Prepayment
Date") that is not less than 30 days and not more than 60 days after the date of
such offer (if the Proposed Prepayment Date shall not be specified in such
offer, the Proposed Prepayment Date shall be the first Business Day which is at
least 45 days after the date of such offer).
(c) Acceptance; Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Obligors at least 10 days prior to the Proposed Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.3 shall be deemed to constitute a rejection of such
offer by such holder.
(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. The prepayment
shall be made on the Proposed Prepayment Date.
(e) Officer's Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of each of the Obligors and dated the date of such offer,
specifying: (i) the Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.3; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.3 have been fulfilled; and (vi) in reasonable detail, the nature
and date or proposed date of the Change of Control.
Section 8.4. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Sections 8.1 and 8.2, the principal amount
of the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof.
Section 8.5. Maturity; Surrender, etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Obligors shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Obligors and cancelled and shall not be reissued,
and no Note shall be issued in lieu of any prepaid principal amount of any Note.
Section 8.6. Purchase of Notes. The Obligors will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with the terms of this Agreement and the Notes. The
Obligors will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to any provision of
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.
Section 8.7. Make-Whole Amount. The term "Make-Whole Amount" means, with respect
to any Note, an amount equal to the excess, if any, of the Discounted Value of
the Remaining Scheduled Payments with respect to the Called Principal of such
Note over the amount of such Called Principal, provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:
"Called Principal" means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
"Discounted Value" means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
"Reinvestment Yield" means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported, as of 10:00
A.M. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as "USD"
on the Bloomberg Financial Market Services Screen (or such other display as may
replace USD of the Bloomberg Financial Market Services Screen) for actively
traded U.S. Treasury securities having a maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date, or (ii) if such yields
are not reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. Such implied yield will be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the actively traded U.S. Treasury security with the maturity closest
to and greater than the Remaining Average Life and (2) the actively traded U.S.
Treasury security with the maturity closest to and less than the Remaining
Average Life.
"Remaining Average Life" means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
"Remaining Scheduled Payments" means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.
"Settlement Date" means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 9. Affirmative Covenants.
The Obligors covenant, jointly and severally, that so long as any of the Notes
are outstanding:
Section 9.1. Compliance with Law. Each Obligor will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.2. Insurance. Each Obligor will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3. Maintenance of Properties. Each Obligor will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent such Obligor or any of its Subsidiaries from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and such Obligor has concluded that
such discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4. Payment of Taxes and Claims. Each Obligor will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of such Obligor or any
of its Subsidiaries, provided that neither Obligors nor any of its Subsidiaries
need pay any such tax or assessment or claims if (i) the amount, applicability
or validity thereof is contested by such Obligor or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and such Obligor or such
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of such Obligor or such Subsidiary or (ii) the nonpayment of all such
taxes and assessments in the aggregate could not reasonably be expected to have
a Material Adverse Effect.
Section 9.5. Corporate Existence, etc. Each Obligor will at all times preserve
and keep in full force and effect their corporate existence. Subject to
Sections 10.9 and 10.10, each Obligor will at all times preserve and keep in
full force and effect the corporate existence of each of its Subsidiaries and
all rights and franchises of such Obligor and its Subsidiaries unless, in the
good faith judgment of such Obligor, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.
Section 9.6. Ownership of Financial. Financial will at all times be and remain a
Subsidiary of the Company.
Section 9.7. Additional Security Pledge. If at any time an Obligor grants to the
Banks additional security (or Guaranty) of any kind or other credit support of
any kind in respect of such Obligor's obligations relative to the Bank Credit
Agreement, including but not limited to Sections 6.27 and 6.28 of the Bank
Credit Agreement, then such Obligor shall grant (or cause such Subsidiary to
grant) to the holders of the Notes the same security so that the holders of the
Notes shall at all times be secured on an equal and pro rata basis with the
Banks. All such additional security shall be subject to the provisions of
Section 2.2.

Section 10. Negative Covenants.
The Obligors covenant, jointly and severally, that so long as any of the Notes
are outstanding:
Section 10.1. Transactions with Affiliates. Each Obligor will not and will not
permit any Subsidiary to enter into, directly or indirectly, any transaction
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than an Obligor or another Subsidiary), except in the ordinary course and
pursuant to the reasonable requirements of such Obligor's or such Subsidiary's
business and upon fair and reasonable terms no less favorable to such Obligor or
such Subsidiary than would be obtainable in a comparable arm's-length
transaction with a Person not an Affiliate.
Section 10.2. Consolidated Net Worth. The Obligors will not, at any time, permit
Consolidated Net Worth to be less than the sum of (a) $160,000,000, plus (b) an
aggregate amount equal to 40% of Consolidated Net Earnings (but, in each case,
only if a positive number) for each completed fiscal quarter beginning with the
fiscal quarter ending September 30, 2001.
Section 10.3. Consolidated Total Debt Coverage. The Obligors will not permit, as
at the end of each fiscal quarter, the ratio of Consolidated Total Debt to
Consolidated Operating Cash Flow to exceed (a) 3.50 to 1.00 for the fiscal
quarters ending on or prior to December 31, 2002 or (b) 3.25 to 1.00 for the
fiscal quarters ending on or after March 31, 2003, in each case for the
immediately preceding four quarter period, taken as a single accounting period
ending on the date of calculation.
Section 10.4. Fixed Charge Coverage. The Obligors will not permit, as at the end
of each fiscal quarter, the ratio of Consolidated Earnings Available for Fixed
Charges to Consolidated Fixed Charges to be less than 1.75 to 1.00 for the
immediately preceding four quarter period, taken as a single accounting period
ending on the date of calculation.
Section 10.5. Permitted Investments. Each Obligor will not, and will not permit
any Subsidiary to, make, authorize or have any Investment other than Permitted
Investments.
Section 10.6. Priority Debt. The Obligors will not, at any time, permit Priority
Debt to exceed 25% of Consolidated Net Worth.
Section 10.7. Subsidiary Debt. In addition to and not in limitation of any other
applicable restrictions herein, including Section 10.3, the Obligors will not,
at any time, permit any Subsidiary (other than Financial) to, directly or
indirectly, create, incur, assume, guarantee, have outstanding, or otherwise
become or remain directly or indirectly liable with respect to, any Indebtedness
other than:
(a) Indebtedness of a Subsidiary outstanding on the date of Closing and any
extension, renewal or refunding thereof, provided that the principal amount
thereof is not increased;
(b) Indebtedness of a Subsidiary owed to the Company or a Wholly-Owned
Subsidiary;
(c) Indebtedness of one or more Special Purpose Subsidiaries incurred in
connection with the Permitted Receivables Securitization Program, which
Indebtedness shall not at any time exceed $150,000,000 aggregate principal
amount aggregating all such Special Purpose Subsidiaries; and
(d) if and so long as no Default or Event of Default exists hereunder,
including, without limitation, under Section 10.6, Indebtedness of a Subsidiary
in addition to that otherwise permitted by the foregoing provisions.
Section 10.8. Liens. Each Obligor will not, and will not permit any Subsidiary
to, create, assume, incur or suffer to be created, assumed or incurred or to
exist any Lien in respect of any Property, whether now owned or hereafter
acquired, except:
(a) Liens for taxes or assessments or other governmental charges or levies,
provided that payment thereof is not required by Section 9.1 or 9.4;
(b) Liens created by or resulting from any litigation or legal proceeding which
is currently being contested in good faith by appropriate proceedings, provided
that payment thereof is not required by Section 9.1 or 9.4;
(c) other Liens incidental to the normal conduct of the business of the Obligors
and their Subsidiaries or the ownership of their property which are not incurred
in connection with the incurrence of Indebtedness and which do not, in the
aggregate, materially impair the use of such property in the operation of the
business of the Obligors and their Subsidiaries taken as a whole or the value of
such property for the purposes of such business;
(d) minor survey exceptions or minor encumbrances which are necessary for the
conduct of the activities of the Obligors and their Subsidiaries or which
customarily exist on properties of corporations engaged in similar activities,
which do not materially impair their use in operations of the business of the
Obligors and their Subsidiaries;
(e) the Lien of the Pledge Agreement and other existing Liens at the time of the
issuance of the Notes as described on Schedule 5.15;
(f) the extension, renewal or replacement of any Lien permitted by the foregoing
paragraph (e) in respect of the same property subject thereto or the extension,
renewal of such replacement liens (without increase of principal amount of the
Indebtedness secured);
(g) (i) any Lien in property or in rights relating thereto to secure any rights
granted with respect to such property in connection with the provision of all or
a part of the purchase price or cost of the construction of such property
created contemporaneously with, or within 180 days after, such acquisition or
the completion of such construction, or
(ii) any Lien in property existing in such property at the time of acquisition
thereof, whether or not the Indebtedness secured thereby is assumed by an
Obligor or such Subsidiary, or
(iii) any Lien existing in the property of a corporation at the time such
corporation is merged into or consolidated with an Obligor or a Subsidiary or at
the time of a sale, lease or other disposition of the properties of a
corporation or firm as an entirety or substantially as an entirety to an Obligor
or a Subsidiary, provided, however, that all of such Liens described in this
Section 10.8(g) shall not exceed, in the aggregate, 100% of the fair market
value on the related property;
(h) Liens, security obligations of a Subsidiary to the Company or a Wholly-Owned
Subsidiary;
(i) Liens on assets of Special Purpose Subsidiaries securing Indebtedness of
such Special Purpose Subsidiaries pursuant to the Permitted Receivables
Securitization Program; and
(j) if and so long as no Default or Event of Default exists hereunder,
including, without limitation under Section 10.6, Liens securing Indebtedness of
any Obligor or any Subsidiary in addition to those described in clauses (a)
through (i) above.
Section 10.9. Merger, Consolidation, etc. Each Obligor will not, and will not
permit any Subsidiary to, consolidate with or merge with any other corporation
or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person (except that any Subsidiary
may merge with or into, or convey, transfer or lease substantially all of its
assets to, any Obligor or any Wholly-Owned Subsidiary if (1) in any such merger
or consolidation involving an Obligor, the Obligor is the survivor and (2)
immediately after giving effect to any such merger, consolidation or conveyance,
transfer or lease, no Default or Event of Default would exist) unless:
(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease substantially all of
the assets of such Obligor or such Subsidiary as an entirety, as the case may
be, shall be a solvent corporation organized and existing under the laws of the
United States or any State thereof (including the District of Columbia), and, in
the case of any such transaction involving an Obligor, if such Obligor is not
such corporation, (i) such corporation shall have executed and delivered to each
holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of any Financing Documents to which it
is a party and (ii) shall have caused to be delivered to each holder of any
Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof;
(b) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of such
Obligor or such Subsidiary shall have the effect of releasing such Obligor or
such Subsidiary or any successor corporation that shall theretofore have become
such in the manner prescribed in this Section 10.9 from its liability under any
Financing Documents to which it is a party.
Section 10.10. Sale of Assets. Except as permitted under Section 10.9 and
without limiting the provisions of the Pledge Agreement, each Obligor will not,
and will not permit any Subsidiary to, make any Asset Disposition unless:
(a) in the good faith opinion of the Obligor or Subsidiary making the Asset
Disposition, the Asset Disposition is in exchange for consideration having a
fair market value at least equal to that of the property exchanged;
(b) immediately after giving effect to the Asset Disposition, no Default or
Event of Default would exist; and
(c) immediately after giving effect to such Asset Disposition, the Obligors
could incur at least $1.00 of additional Debt pursuant to Section 10.3 and
Section 10.4 assuming such Asset Disposition occurred as of the end of the
immediately preceding fiscal quarter; and
(d) the sum of (i) the Disposition Value of the property subject to such Asset
Disposition, plus (ii) the aggregate Disposition Value for all other property
that was the subject of an Asset Disposition during the period of 365 days
immediately preceding such Asset Disposition would not exceed 15% of
Consolidated Total Assets determined as of the end of the most recently ended
calendar month preceding such Asset Disposition.
To the extent that the Net Sales Amount consisting of cash for any Transfer to a
Person other than an Obligor or a Subsidiary is applied to a Debt Prepayment
Application or applied or committed to be applied to a Property Reinvestment
Application within one year after such Transfer, then such Transfer (or, if less
than all such Net Sales Amount is applied as contemplated hereinabove, the
pro rata percentage thereof which corresponds to the Net Sales Amount so
applied), only for the purpose of determining compliance with subsection (d) of
this Section 10.10 as of any date, shall be deemed not to be an Asset
Disposition.
Section 10.11. Nature of Business. Each Obligor will not, and will not permit
any Subsidiary to, engage to any substantial extent in any business other than
the businesses in which the Obligors and their Subsidiaries are engaged on the
date of this Agreement as described in the Memorandum and businesses reasonably
related thereto or in furtherance thereof.

Section 11. Events of Default.
An "Event of Default" shall exist if any of the following conditions or events
shall occur and be continuing:
(a) an Obligor defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or
(b) an Obligor defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or
(c) an Obligor defaults in the performance of or compliance with any term
contained in Section 10 or in the Pledge Agreement; or
(d) an Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) an Obligor receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a "notice of default" and to
refer specifically to this paragraph (d) of Section 11); or
(e) any representation or warranty made in writing by or on behalf of either
Obligor or by any officer of either Obligor in a Financing Document or in any
writing furnished in connection with the transactions contemplated by any
Financing Document proves to have been false or incorrect in any material
respect on the date as of which made; or
(f) (i) either Obligor or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
Make-Whole Amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $10,000,000 beyond any period of grace
provided with respect thereto, or (ii) either Obligor or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$10,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) an Obligor or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $10,000,000, or (y) one or more Persons have the
right to require an Obligor or any Subsidiary so to purchase or repay such
Indebtedness; or
(g) an Obligor or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by an Obligor or any Subsidiary, a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, or constituting an order
for relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of either Obligor or any Subsidiary, or any such petition shall
be filed against an Obligor or any Subsidiary and such petition shall not be
dismissed within 60 days; or
(i) a final judgment or judgments for the payment of money aggregating in excess
of $15,000,000 are rendered against one or more of the Obligors and their
Subsidiaries (net of insurance proceeds whereunder a solvent insurer with an
investment grade long term bond rating has acknowledged in writing its
obligation to satisfy such judgment) and which judgments are not, within 60 days
after entry thereof, bonded, discharged or stayed pending appeal; or
(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified either Obligor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate "amount of unfunded benefit liabilities" (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $15,000,000, (iv) either Obligor or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) either Obligor or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) either Obligor or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of either Obligor or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.
As used in Section 11(j), the terms "employee benefit plan" and "employee
welfare benefit plan" shall have the respective meanings assigned to such terms
in section 3 of ERISA.

Section 12. Remedies on Default, etc.
Section 12.1. Acceleration. (a) If an Event of Default with respect to an
Obligor described in paragraph (g) or (h) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (g) or described in clause (vi) of
paragraph (g) by virtue of the fact that such clause encompasses clause (i) of
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Obligors, declare all the Notes then outstanding to be immediately due and
payable.
(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder of Notes at the time outstanding affected
by such Event of Default may at any time, at its option, by notice or notices to
an Obligor, declare all the Notes held by it to be immediately due and payable.
Upon any Note's becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Obligors
acknowledge, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for), and that the provision
for payment of a Make-Whole Amount by the Obligors in the event that the Notes
are prepaid or are accelerated as a result of an Event of Default, is intended
to provide compensation for the deprivation of such right under such
circumstances.
Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.
Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to clause (b) or (c) of Section 12.1, the holders of not less
than 51% in principal amount of the Notes then outstanding, by written notice to
an Obligor, may rescind and annul any such declaration and its consequences if
(a) the Obligors have paid all overdue interest on the Notes, all principal of
and Make-Whole Amount, if any, on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 17, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.
Section 12.4. No Waivers or Election of Remedies, Expenses, etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder's rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Obligors under Section 15, the Obligors will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys' fees, expenses and disbursements.

Section 13. Registration; Exchange; Substitution of Notes.
Section 13.1. Registration of Notes. The Obligors shall keep at the principal
executive office of the Company a register for the registration and registration
of transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Obligors shall not be affected by any notice or knowledge to the
contrary. The Obligors shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note at the
principal executive office of the Company for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or its attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such Note or part
thereof), the Obligors shall execute and deliver, at the Obligors' expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Obligors may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $1,000,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. Any
transferee of a Note, or purchaser of a participation therein, shall, by its
acceptance of such Note be deemed to make the same representations to the
Obligors regarding the Note or participation as you and the Other Purchasers
have made pursuant to Section 6.2, provided that such entity may (in reliance
upon information provided by the Obligors, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by such entity
of any Note will not constitute a non-exempt prohibited transaction under
section 406(a) of ERISA. In the event of any transfer or exchange of any Note,
the Company shall give written notice of such transfer or exchange to the
Collateral Agent within five (5) Business Days of any such event, as defined
under the Pledge Agreement.
Section 13.3. Replacement of Notes. Upon receipt by the Obligors of evidence
reasonably satisfactory to the Obligors of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Obligors (provided that if the holder of such Note is, or is
a nominee for, an original Purchaser or another holder of a Note with a minimum
net worth of at least $10,000,000, such Person's own unsecured agreement of
indemnity shall be deemed to be satisfactory), or
(b) in the case of mutilation, upon surrender and cancellation thereof,
the Obligors at their own expense shall execute and deliver, in lieu thereof, a
new Note, dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

Section 14. Payments on Notes.
Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in Chicago, Illinois at the principal office of Bank One, N.A. in
such jurisdiction. The Obligors may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of an Obligor in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.
Section 14.2. Home Office Payment. So long as you or your nominee shall be the
holder of any Note, and notwithstanding anything contained in Section 14.1 or in
such Note to the contrary, the Obligors will pay all sums becoming due on such
Note for principal, Make-Whole Amount, if any, and interest by the method and at
the address specified for such purpose below your name in Schedule A, or by such
other method or at such other address as you shall have from time to time
specified to the Obligors in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Obligors made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, you shall surrender
such Note for cancellation, reasonably promptly after any such request, to the
Obligors at their principal executive office or at the place of payment most
recently designated by the Obligors pursuant to Section 14.1. The Obligors will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by you under this
Agreement and that has made the same agreement relating to such Note as you have
made in this Section 14.2.

Section 15. Expenses, etc.
Section 15.1. Transaction Expenses. (a) Whether or not the transactions
contemplated hereby are consummated, the Obligors, jointly and severally, will
pay all costs and expenses (including reasonable attorneys' fees of a special
counsel and, if reasonably required, local or other counsel) incurred by you and
each Other Purchaser or holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, the Pledge Agreement, the Intercreditor Agreement or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, the Pledge Agreement, the Intercreditor Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Pledge
Agreement, the Intercreditor Agreement or the Notes, or by reason of being a
holder of any Note, and (b) the costs and expenses, including financial
advisors' fees, incurred in connection with the insolvency or bankruptcy of an
Obligor or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes. The Obligors will pay,
and will save you and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those retained by you).
(b) Without limiting the foregoing, the Obligors agree to pay all fees of the
Collateral Agent in connection with the preparation, execution and delivery of
the Intercreditor Agreement and the Pledge Agreement and the transactions
contemplated thereby, including but not limited to attorneys fees; to pay to the
Collateral Agent from time to time reasonable compensation for all services
rendered by it under the Intercreditor Agreement and the Pledge Agreement; to
indemnify the Collateral Agent for, and to hold it harmless against, any loss,
liability or expense incurred without gross negligence or willful misconduct on
its part, arising out of or in connection with the acceptance or administration
of the Intercreditor Agreement and the Pledge Agreement, including, but not
limited to, the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties thereunder.
Section 15.2. Survival. The obligations of the Obligors under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Pledge Agreement, the
Intercreditor Agreement or the Notes, and the termination of this Agreement.

Section 16. Survival of Representations and Warranties; Entire Agreement.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, the Pledge Agreement, the Intercreditor
Agreement and the Notes, the purchase or transfer by you of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by any subsequent holder of a Note, regardless of any investigation made at any
time by or on behalf of you or any other holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Obligors pursuant to this Agreement shall be deemed representations and
warranties of the Obligors under this Agreement. Subject to the preceding
sentence, this Agreement, the Pledge Agreement, the Intercreditor Agreement and
the Notes embody the entire agreement and understanding between you and the
Obligors and supersede all prior agreements and understandings relating to the
subject matter hereof.

Section 17. Amendment and Waiver.
Section 17.1. Requirements. (a) This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to you unless consented to by you
in writing, and (b) no such amendment or waiver may, without the written consent
of the holder of each Note at the time outstanding affected thereby, (i) subject
to the provisions of Section 12 relating to acceleration or rescission, change
the amount or time of any prepayment or payment of principal of, or reduce the
rate or change the time of payment or method of computation of interest or of
the Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or
20.
(b) The Pledge Agreement and the Intercreditor Agreement may be amended in the
manner prescribed in the Intercreditor Agreement, and all amendments to the
Pledge Agreement and the Intercreditor Agreement obtained in conformity with
such requirements shall bind all holders of the Notes.
Section 17.2. Solicitation of Holders of Notes.
(a) Solicitation. The Obligors will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, of the Pledge Agreement, of the Intercreditor Agreement or of the Notes.
The Obligors will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 17 to each
holder of outstanding Notes promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.
(b) Payment. The Obligors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any holder of Notes as consideration
for or as an inducement to the entering into by any holder of Notes of any
waiver or amendment of any of the terms and provisions hereof or of the Notes
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each holder of Notes then outstanding
whether or not such holder consented to such waiver or amendment.
Section 17.3. Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Obligors
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the
Obligors and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note. As used herein, the term "this Agreement" and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.
Section 17.4. Notes Held by Obligors, etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Pledge Agreement, the
Intercreditor Agreement or the Notes, or have directed the taking of any action
provided herein or in the Notes to be taken upon the direction of the holders of
a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by either Obligor or any of
their Affiliates shall be deemed not to be outstanding.

Section 18. Notices.
All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(i) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Obligors in writing,
(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Obligors in writing, or
(iii) if to any Obligor, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, or at such other
address as the Obligors shall have specified to the holder of each Note in
writing.
Notices under this Section 18 will be deemed given only when actually received.

Section 19. Reproduction of Documents.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. The
Obligors agree and stipulate that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Obligors or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

Section 20. Confidential Information.
For the purposes of this Section 20, "Confidential Information" means
information delivered to you by or on behalf of either Obligor or any of their
Subsidiaries in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by you as
being confidential information of such Obligor or such Subsidiary, provided that
such term does not include information that (a) was publicly known or otherwise
known to you prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by you or any Person acting on your
behalf, (c) otherwise becomes known to you other than through disclosure by
either Obligor or any of their Subsidiaries or (d) constitutes financial
statements delivered to you under Section 7.1 that are otherwise publicly
available. You will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by you in good faith to
protect confidential information of third parties delivered to you, provided
that you may deliver or disclose Confidential Information to (i) your directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by your Notes), (ii) your financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which you sell or offer
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which you offer to purchase any security of the Obligors (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over you, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
your investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to you, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
you are a party or (z) if an Event of Default has occurred and is continuing, to
the extent you may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under your Notes and this Agreement. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Obligors in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee or any other holder that shall have
previously delivered such a confirmation), such holder will confirm in writing
that it is bound by the provisions of this Section 20.

Section 21. Substitution of Purchaser.
You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Obligors, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate's agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word "you" is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Obligors of notice of such transfer,
wherever the word "you" is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.

Section 22. Miscellaneous.
Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.
Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.
Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by fewer than all, but together signed by all, of the
parties hereto.
Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of Illinois excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

Section 23. Company Guaranty.
Section 23.1 Guaranty of Payment and Performance of Obligations of Financial.
The Company hereby guarantees to the holders, as a primary obligor and not
merely as a surety, the full and punctual payment when due (whether at maturity,
by acceleration or otherwise), as well as the performance, of all of the
obligations incurred or owed by or chargeable to Financial (the "Financial
Obligations"). The Company's obligation under this Section 23 is an absolute,
unconditional and continuing guaranty of the full and punctual payment and
performance of all of the Financial Obligations and not of their collectability
only and is in no way conditioned upon any requirement that any holders first
attempt to collect any of the Financial Obligations from Financial or resort to
any collateral security of any holder in favor of Financial or any other Person
or other means of obtaining payment. Should Financial default in the payment or
performance of any of the Financial Obligations, the holders may cause the
obligations of the Company (as guarantor) hereunder with respect to such
Financial Obligations to become forthwith due and payable to the holders,
without demand or notice of any nature, all of which are expressly waived by the
Company.
Section 23.2 Additional Amounts. The Company further agrees, as the primary
obligor and not as a guarantor only, to pay to the holders, forthwith upon
demand in funds immediately available to the holders, all reasonable costs and
expenses (including court costs and legal fees and expenses) incurred or
expended by the holders in connection with the Financial Obligations, this
Section 23 and the enforcement thereof, together with interest on amounts
recoverable under this Section 23 from the time when such amounts become due
until payment, at a rate of interest equal to the Default Rate.
Section 23.3. Waivers by the Company: Holders' Freedom to Act. The Company
waives notice of acceptance of this Section 23, notice of any action taken or
omitted by any holder in reliance on this Section 23, and any requirement that
any holder be diligent or prompt in making demands under this Section 23, giving
notice of any default by Financial or asserting any other rights of any holder
under this Section 23. The Company also irrevocably waives all defenses that at
any time may be available in respect of the Financial Obligations by virtue of
any statute of limitations, valuation, stay, moratorium law or other similar law
now or hereafter in effect. the Company also irrevocably waives any benefit of
any collateral which may from time to time secure the Financial Obligations and
authorizes the holders to take any action or exercise any remedy with respect
thereto which they in their discretion shall determine, without notice to the
Company. The Company agrees that the validity and enforceability of this
Section 23 shall not be impaired or affected by any of the following: (a) any
extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Financial Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Financial Obligations or any part
thereof or any agreement relating thereto, or any collateral securing the
Financial Obligations or any part thereof; (c) any waiver of any right, power or
remedy or of any default with respect to the Financial Obligations or any part
thereof or any agreement relating thereto; (d) any release, surrender,
compromise, settlement, waiver, subordination or modification, with or without
consideration, of any other obligation of any Person with respect to the
Financial Obligations or any part thereof; (e) the enforceability or validity of
the Financial Obligations or any part thereof or the genuineness, enforceability
or validity of any agreement relating thereto or with respect to the Financial
Obligations or any part thereof; (f) the application of payments received from
any source to the payment of Indebtedness other than the Financial Obligations,
any part thereof or amounts which are not covered by this Section 23 even though
any Purchaer might lawfully have elected to apply such payments to any part or
all of the Financial Obligations or to amounts which are not covered by this
Section 23 or (g) the existence of any claim, setoff or other rights which the
Company may have at any time against any of Financial in connection herewith or
any unrelated transaction, all whether or not the Company shall have had notice
or knowledge of any act or omission referred to in the foregoing clauses (a)
through (g) of this Section 23.3.
Section 23.4. Unenforceability of Financial Obligations Against Financial.
Notwithstanding (a) any change of ownership of Financial or the insolvency,
bankruptcy or any other change in the legal status of Financial; (b) the change
in or the imposition of any law, decree, regulation or other governmental act
which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Financial Obligations; (c) the
failure of Financial or the undersigned to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with Financial Obligations or this
Section 23, or to take any other action required in connection with the
performance of all obligations pursuant to the Financial Obligations or this
Section 23; or (d) if any of the moneys included in the Financial Obligations
have become irrecoverable from Financial for any other reason other than
indefeasible payment in full of the Financial Obligations in accordance with
their terms, this Section 23 shall nevertheless be binding on the Company. This
Section 23 shall be in addition to any other guaranty or other security for the
Financial Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security. In the event that
acceleration of the time for payment of any of the Financial Obligations is
stayed upon the insolvency, bankruptcy or reorganization of Financial, or for
any other reason, all such amounts otherwise subject to acceleration under the
terms of this Agreement, the Other Agreements or any other agreement evidencing,
securing or otherwise executed in connection with the Financial Obligations
shall be immediately due and payable by the Company.
Section 23.5. Subrogation; Subordination. The Company shall not enforce or
otherwise exercise any right of subrogation to any of the rights of any holder
against Financial until all of the Financial Obligations are indefeasibly paid
in full. The payment of any amounts due with respect to any indebtedness of
Financial now or hereafter owed to the Company is hereby subordinated to the
prior payment in full of all of the Financial Obligations. The Company agrees
that, after the occurrence of any default in the payment or performance of any
of the Financial Obligations, the Company will not demand, sue for or otherwise
attempt to collect any such indebtedness of Financial to the Company until all
of the Financial Obligations shall have been paid in full. If, notwithstanding
the foregoing sentence, the Company shall collect, enforce or receive any
amounts in respect of such indebtedness while Financial Obligations are still
outstanding, such amounts shall be collected, enforced and received by the
Company as trustee for the holders and be paid over to the holders on account of
the Financial Obligations without affecting in any manner the liability of the
Company under the other provisions of this Section 23. The provisions of this
Section 23.5 shall be supplemental to and not in derogation of any rights and
remedies of the holders under any separate subordination agreement which the
holders may at any time and from time to time enter into with the Company.
Section 23.6. Termination. The Company's obligations hereunder shall continue in
full force and effect until Financial Obligations are indefeasibly paid in full
and this Agreement is terminated, provided that this Section 23 shall continue
to be effective or shall be reinstated, as the case may be, if at any time
payment or other satisfaction of any of the Financial Obligations is rescinded
or must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of Financial, or otherwise, as though such payment had not been
made or other satisfaction occurred, whether or not any holder is in possession
of this Agreement. No invalidity, irregularity or unenforceability by reason of
the federal bankruptcy code or any insolvency or other similar law, or any law
or order of any government or agency thereof purporting to reduce, amend or
otherwise affect the Financial Obligations shall impair, affect, be a defense to
or claim against the obligations of the Company under this Section 23.
Section 23.7. Effect of Bankruptcy. The Company's obligations under this
Section 23 shall survive the insolvency of Financial and the commencement of any
case or proceeding by or against Financial under the federal bankruptcy code or
other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes. No automatic stay under the federal bankruptcy code or
other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which any Financial is subject shall postpone the
obligations of the Company under this Section 23.
Section 23.8. Setoff. Regardless of the other means of obtaining payment of any
of the Financial Obligations, each of the holders is hereby authorized at any
time and from time to time, without notice to the Company (any such notice being
expressly waived by the Company) and to the fullest extent permitted by law, to
set off and apply such deposits and other sums against the obligations of the
Company under this Section 23, whether or not the holders shall have made any
demand under this Section 23 and although such obligations may be contingent or
unmatured.
Section 23.9. Further Assurances. The Company agrees to do all such things and
execute all such documents as the holders may consider necessary or desirable to
give full effect to this Section 23 and to perfect and preserve the rights and
powers of the holders hereunder.
 
If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Obligors,
whereupon the foregoing shall become a binding agreement between you and the
Obligors.

Very truly yours,

Astec Industries, Inc.

By /s/ Richard W. Bethea

Name: Richard W. Bethea

Title: Executive Vice President

 

 

Astec Financial Services, Inc.

/s/ Albert E. Guth

Name: Albert E. Guth

Title: President

The foregoing is hereby agreed
to as of the date thereof.
[Variation]
 


Information Relating to Purchasers

Principal Amount of Notes to be Purchased $3,000,000

Name and Address of Purchaser

American United Life Insurance Company

One American Square

Post Office Box 368

Indianapolis, Indiana 46206-0368

Attention: Christopher D. Pahlke, Securities Department

Overnight mailing address:

One American Square

Indianapolis, Indiana 46282

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "Astec
Industries, Inc. and Astec Financial Services, Inc., 7.56% Senior Secured Notes
due 2011, PPN 04623# AA 3" and identifying the breakdown of principal and
interest and the payment date) to:

 

Bank of New York

Attention: P&I Department

One Wall Street, 3rd Floor

Window A

New York, New York 10286

ABA #021000018, BNF:IOC566

Notices
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 35-0145825
 

 

Principal Amount of Notes to be Purchased $5,000,000, $5,000,000, $2,500,000

Name and Address of Purchaser

The Guardian Life Insurance Company of America

7 Hanover Square

New York, New York 10004-2616

Attention: Raymond J. Henry, Investment Department 20-D

Fax Number: (212) 919-2656/2658

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "Astec
Industries, Inc. and Astec Financial Services, Inc., 7.56% Senior Secured Notes
due 2011, PPN 04623# AA 3, principal, premium or interest") to:

The Chase Manhattan Bank

FED ABA #021000021

CHASE/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G05978, Guardian Life

And the name and CUSIP for which payment is being made

Notices
All notices of payments, on or in respect of the Notes and written confirmation
of each such payment to:

The Guardian Life Insurance Company of America

7 Hanover Square

New York, New York 10004-2616

Attention: Investment Accounting Dept. 17-B

Fax Number: (212) 598-7011

All notices and communications other than those in respect to payments to be
addressed as first provided above.
Name of Nominee in which Notes are to be issued: CUDD & CO.
Taxpayer I.D. Number: 13-6022143
 

 

Principal Amount of Notes to be Purchased $1,000,000

Name and Address of Purchaser

The Guardian Insurance & Annuity Company, Inc.

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, New York 10004-2616

Attention: Raymond J. Henry, Investment Department 20-D

Fax Number: (212) 919-2656/2658

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "Astec
Industries, Inc. and Astec Financial Services, Inc., 7.56% Senior Secured Notes
due 2011, PPN 04623# AA 3, principal, premium or interest") to:

The Chase Manhattan Bank

FED ABA #021000021

CHASE/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G53637, GIAC - Guardian Tradition

And the name and CUSIP for which payment is being made

Notices
All notices of payments, on or in respect of the Notes and written confirmation
of each such payment to:

 

The Guardian Insurance & Annuity Company, Inc.

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, New York 10004-2616

Attention: Investment Accounting Dept. 17-B

Fax Number: (212) 598-7011

All notices and communications other than those in respect to payments to be
addressed as first provided above.
Name of Nominee in which Notes are to be issued: CUDD & CO.
Taxpayer I.D. Number: 13-6022143
 

 

Principal Amount of Notes to be Purchased $1,000,000

Name and Address of Purchaser

Fort Dearborn Life Insurance Company

c/o Guardian Asset Management Corp.

7 Hanover Square

New York, New York 10004-2616

Attention: Raymond J. Henry, Fixed Income Securities 20-D

Fax Number: (212) 919-2656/2658

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "Astec
Industries, Inc. and Astec Financial Services, Inc., 7.56% Senior Secured Notes
due 2011, PPN 04623# AA 3, principal, premium or interest") to:

Bank One

ABA #044000037

For further credit to Bank One

Account #980401787

Attn: A/C #2600218700 Ft. Dearborn Life Insurance - Guardian ISP

All notices of payments, on or in respect of the Notes and written confirmation
of each such payment to:

Fort Dearborn Life Insurance Company

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, New York 10004-2616

Attention: Investment Accounting Dept. 17-B

Fax Number: (212) 598-7011

All notices and communications other than those in respect to payments to be
addressed as first provided above.
Name of Nominee in which Notes are to be issued: Bank One & Co.
Taxpayer I.D. Number: 362598882
 

Principal Amount of Notes to be Purchased $500,000

Name and Address of Purchaser

Fort Dearborn Life Insurance Company

c/o Guardian Asset Management Corp.

7 Hanover Square

New York, New York 10004-2616

Attention: Raymond J. Henry, Fixed Income Securities 20-D

Fax Number: (212) 919-2656/2658

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "Astec
Industries, Inc. and Astec Financial Services, Inc., 7.56% Senior Secured Notes
due 2011, PPN 04623# AA 3, principal, premium or interest") to:

Bank One

ABA #044000037

For further credit to Bank One

Account #980401787

Attn: A/C #2600218703 Ft. Dearborn Life Insurance Company - Guardian MVA

All notices of payments, on or in respect of the Notes and written confirmation
of each such payment to:

 

Fort Dearborn Life Insurance Company

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, New York 10004-2616

Attention: Investment Accounting Dept. 17-B

Fax Number: (212) 598-7011

All notices and communications other than those in respect to payments to be
addressed as first provided above.
Name of Nominee in which Notes are to be issued: Bank One & Co.
Taxpayer I.D. Number: 362598882
 

 

Principal Amount of Notes to be Purchased $4,000,000

Name and Address of Purchaser

National Life Insurance Company

One National Life Drive

Montpelier, Vermont 05604

Attention: Private Placements

Fax Number: (802) 223-9332

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "Astec
Industries, Inc. and Astec Financial Services, Inc., 7.56% Senior Secured Notes
due 2011, PPN 04623# AA 3, principal, premium or interest") to:

J.P. Morgan Chase & Co.

New York, NY 10010

ABA #021000021

Account No. 910-4-017752

Notices
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 03-0144090
 

Principal Amount of Notes to be Purchased $3,000,000

Name and Address of Purchaser

Life Insurance Company of the Southwest

c/o National Life Insurance Company

One National Life Drive

Montpelier, Vermont 05604

Attention: Private Placements

Fax Number: (802) 223-9332

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as "Astec
Industries, Inc. and Astec Financial Services, Inc., 7.56% Senior Secured Notes
due 2011, PPN 04623# AA 3, principal, premium or interest") to:

J.P. Morgan Chase & Co.

New York, NY 10010

ABA #021000021

Account No. 910-2-754349

Notices
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 75-0953004
 

 

Principal Amount of Notes to be Purchased $15,000,000

Name and Address of Purchaser

Unum Life Insurance Company of America

c/o Provident Investment Management, LLC

One Fountain Square

Chattanooga, Tennessee 37402

Attention: Private Placements

Telephone: (423) 755-1172

Fax: (423) 755-3351

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

CUDD & CO.

c/o The Chase Manhattan Bank

New York, New York

ABA #021-000-021

SSG Private Income Processing

For credit to: A/C #900-9-000200

Custodial Account Number G08287

 

Please reference: Issuer

PPN 04623# AA 3

Coupon

Maturity

Principal=$__________

Interest=$___________

Notices
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
Name of Nominee in which Notes are to be issued: CUDD & CO.
Taxpayer I.D. Number for CUDD & Co.: 13-6022143
 

Principal Amount of Notes to be Purchased $13,000,000

Name and Address of Purchaser

United of Omaha Life Insurance Company

Mutual of Omaha Plaza

Omaha, Nebraska 68175-1011

Attention: 4-Investment Loan Administration

Payments
All principal and interest payments on the Notes shall be made by wire transfer
of immediately available funds to:

Chase Manhattan Bank

ABA #021-000-021

Private Income Processing

 

for credit to: United of Omaha Life Insurance Company

Account Number 900-9000200

a/c G07097

Cusip/PPN: 04623# AA 3

Interest Amount:

Principal Amount:

Notices
All notices of payments, on or in respect of the Notes and written confirmation
of each such payment, corporate actions and reorganization notifications to:
The Chase Manhattan Bank
4 New York Plaza-11th Floor
New York, New York 10004
Attention: Income Processing-J. Pipperato
a/c: G07097
All other notices and communications (i.e., quarterly/annual reports, tax
filings, modifications, waivers regarding the indenture) to be addressed as
first provided above.
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 47-0322111
 

Principal Amount of Notes to be Purchased $2,000,000

Name and Address of Purchaser

Companion Life Insurance Company

c/o Mutual of Omaha Insurance Company

Mutual of Omaha Plaza

Omaha, Nebraska 68175-1011

Attention: 4 - Investment Loan Administration

Telefacsimile: (402) 351-2913

Confirmation: (402) 351-2583

Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

 

Chase Manhattan Bank

ABA #021000021

Private Income Processing

for credit to: Companion Life Insurance Company

Account Number 900-9000200

a/c G07903

Cusip/PPN: 04623# AA 3

Interest Amount:

Principal Amount:

Notices
All notices of payments, on or in respect of the Notes and written confirmation
of each such payment, corporate actions and reorganization notifications to:
The Chase Manhattan Bank
4 New York Plaza-11th Floor
New York, New York 10004
Attention: Investment Processing-J. Pipperato
a/c: G07903


All other notices and communications (i.e., quarterly/annual reports, tax
filings, modifications, waivers regarding the indenture) to be addressed as
first provided above.
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 13-1595128


Principal Amount of Notes to be Purchased $5,000,000

Name and Address of Purchaser

Nationwide Life Insurance Company

One Nationwide Plaza (1-33-07)

Columbus, Ohio 43215-2220

Attention: Corporate Fixed-Income Securities

Facsimile: (614) 249-4553

Payments
All notices of payment on or in respect of the Notes and written confirmation of
each such payment to:

The Bank of New York

ABA #021-000-018

BNF: IOC566

F/A/O Nationwide Life Insurance Company

Attention: P&I Department

PPN #04623# AA 3

Security Description: ______________________

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to:

Nationwide Life Insurance Company

c/o The Bank of New York

P. O. Box 19266

Newark, New Jersey 07195

Attention: P&I Department

With a copy to:

Nationwide Life Insurance Company

One Nationwide Plaza (1-32-05)

Columbus, Ohio 43215-2220

Attention: Investment Accounting

All notices and communications other than those in respect to payments to be
addressed as first provided above.
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 31-4156830
 

Principal Amount of Notes to be Purchased $2,000,000

Name and Address of Purchaser

Nationwide Life and Annuity Insurance Company

One Nationwide Plaza (1-33-07)

Columbus, Ohio 43215-2220

Attention: Corporate Fixed-Income Securities

Facsimile: (614) 249-4553

Payments

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to:

The Bank of New York

ABA #021-000-018

BNF: IOC566

F/A/O Nationwide Life and Annuity Insurance Company

Attention: P&I Department

PPN #04623# AA 3

Security Description: __________________

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to:

Nationwide Life and Annuity Insurance Company

c/o The Bank of New York

P. O. Box 19266

Newark, New Jersey 07195

Attention: P&I Department

With a copy to:

Nationwide Life and Annuity Insurance Company

One Nationwide Plaza (1-32-05)

Columbus, Ohio 43215-2220

Attention: Investment Accounting

All notices and communications other than those in respect to payments to be
addressed as first provided above.
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 31-1000740
 

 

Principal Amount of Notes to be Purchased $18,000,000

Name and Address of Purchaser

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017-3206

Payments

All payments on or in respect of the Notes shall be made in immediately
available funds at the opening of business on the due date by electonic funds
transfer through the Automated Clearing House System to:

Chase Manhattan Bank

ABA #021-000-021

Account of: Teachers Insurance and Annuity Association of America

Account Number 900-9-000200

For further credit to the TIAA Account Number: G07040

Reference: PPN#/Issuer/Mat. Date/Coupon Rate/P&I Breakdown

Notices

Contemporaneous with the above electronic funds transfer, advice setting forth
(1) the full name, private placement number and interest rate of the Notes; (2)
allocation of payment between principal, interest, premium and any special
payment; and (3) name and address of Bank (or Trustee) from which wire transfer
was sent, shall be delivered, mailed or faxed to:

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017-3206

Attention: Securities Accounting Division

Telephone: (212) 916-6004

Fax: (212) 916-6955

All other notices and communications shall be delivered or mailed to:
Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, New York 10017-3206
Attention: Securities Division, Private Placements
Telephone: (212) 916-5725 (Estelle Simsolo)
(212) 490-9000 (General Number)
Fax: (212) 916-6582 (Team Fax Number)
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 13-1624203

Defined Terms


Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, the same
shall be done in accordance with GAAP, to the extent applicable, except where
such principles are inconsistent with the express requirements of this
Agreement.
Where any provision in this Agreement refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether the action in question is taken directly or indirectly by
such Person.
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
"Affiliate" means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of an
Obligor or any Subsidiary or any corporation of which an Obligor and such
Obligor's Subsidiaries beneficially own or hold, in the aggregate, directly or
indirectly, 10% or more of any class of voting or equity interests. As used in
this definition, "Control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. Unless the context otherwise clearly requires, any reference to an
"Affiliate" is a reference to an Affiliate of the Obligors.
"Asset Disposition" means any Transfer except:
(a) any
(i) Transfer from a Subsidiary to an Obligor or a Subsidiary; and
(ii) Transfer from an Obligor to a Subsidiary,
so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Default or Event of Default exists;
and
(b) any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials no longer required in the operation of the business of an
Obligor or any Subsidiary or that is obsolete or (iii) receivables owned by an
Obligor or a Subsidiary being transferred to a Special Purpose Subsidiary for
fair market value pursuant to the Permitted Receivables Securitization Program.
"Bank Credit Agreement" means that certain Credit Agreement dated as of April 7,
2000 among Bank One, N.A., as agent, the other parties thereto and the Obligors,
as amended, modified, refinanced, replaced or supplemented.
"Banks" means the several banks and other financial institutions from time to
time parties to the Bank Credit Agreement.
"Business Day" means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Chicago, Illinois are required or authorized to be
closed.
"Capital Lease" means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
"Change of Control" means the direct or indirect beneficial ownership (whether
by way of an amalgamation, merger or otherwise) by any Person or group of
Persons acting in concert of more than 25% of the issued and outstanding Voting
Stock of the Company.
"Closing" is defined in Section 3.
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
"Company" means Astec Industries, Inc., a Tennessee corporation.
"Confidential Information" is defined in Section 20.
"Consolidated Earnings Available for Fixed Charges" means, with respect to any
period, Consolidated Net Earnings for such period plus (to the extent deducted
to calculate Consolidated Net Earnings):
(a) all provisions for income taxes; and
(b) Consolidated Fixed Charges for such period,
provided that, in the event any Person (or the assets thereof) is acquired by
the Company or any Subsidiary (whether by merger, consolidation, asset or stock
acquisition or otherwise) at any time during the period of calculation, such
acquisition shall be deemed to have been made on the first day of such
calculation period.
"Consolidated Fixed Charges" means, with respect to any period, the sum of
(i) Interest Expense for such period plus (ii) Lease Rentals for such period,
determined on a consolidated basis for the Company and its Subsidiaries
(excluding Special Purpose Subsidiaries), provided that, in the event any Person
(or the assets thereof) is acquired by the Company or any Subsidiary (whether by
merger, consolidation, asset or stock acquisition or otherwise) at any time
during the period of calculation, such acquisition shall be deemed to have been
made on the first day of such calculation period.
"Consolidated Net Earnings" means the net earnings (or loss) of the Company and
its Subsidiaries (excluding Special Purpose Subsidiaries) for such period (taken
as a cumulative whole), as determined in accordance with GAAP, excluding (to the
extent deducted to calculate Consolidated Net Earnings):
(i) extraordinary gain and losses; and
(ii) any equity interest of the Company on the unremitted earnings of any Person
that is not a Subsidiary.
"Consolidated Net Worth" means the value of stockholders' equity of the Company
and its Subsidiaries (excluding Special Purpose Subsidiaries) determined on a
consolidated basis in accordance with GAAP.
"Consolidated Operating Cash Flow" means Consolidated Net Earnings for the
previous four quarters plus (to the extent deducted to calculate Consolidated
Net Earnings):
(i) provisions for federal, state and local income taxes;
(ii) Interest Expense; and
(iii) depreciation and amortization, all in accordance with GAAP,
provided that, in the event any Person (or the assets thereof) is acquired by
the Company or any Subsidiary (whether by merger, consolidation, asset or stock
acquisition or otherwise) at any time during the period of calculation, such
acquisition shall be deemed to have been made on the first day of such
calculation period.
"Consolidated Total Assets" means the total assets of the Company and its
Subsidiaries (excluding Special Purpose Subsidiaries), determined on a
consolidated basis in accordance with GAAP.
"Consolidated Total Debt" means, without duplication, all Indebtedness of the
Company and its Subsidiaries (excluding Special Purpose Subsidiaries), including
current maturities of such obligations, determined on a consolidated basis in
accordance with GAAP.
"Debt Prepayment Application" means, with respect to any Transfer of property,
the application by an Obligor or any Subsidiary (excluding Special Purpose
Subsidiaries) of cash in an amount equal to the Net Sales Amount (or portion
thereof) with respect to such Transfer to pay Senior Debt of an Obligor or any
Subsidiary, (excluding Special Purpose Subsidiaries) (other than Senior Debt in
respect of any revolving credit or similar credit facility providing an Obligor
or any Subsidiary with the right to obtain loans or other extensions of credit
from time to time, except to the extent that in connection with such payment of
Senior Debt the availability of credit under such credit facility is permanently
reduced by an amount not less than the amount of such proceeds applied to the
payment of such Senior Debt), provided that in the course of making such
application such Obligor or such Subsidiary shall offer to prepay each
outstanding Note in a principal amount which, when added to the Make-Whole
Amount applicable thereto, equals the Ratable Portion for such Note (which offer
shall be in writing and shall offer to prepay the Ratable Portion of the Notes
on a date which is not less than 30 days after the date of the notice of offer).
If any holder of a Note fails to accept in writing such offer of prepayment
within 15 day of receipt of the notice of offer, then, for purposes of the
preceding sentence only, such Obligor or such Subsidiary nevertheless will be
deemed to have paid Senior Funded Debt in an amount equal to the Ratable Portion
for such Note. "Ratable Portion" for any Note means an amount equal to the
product of (x) the Net Sales Amount being so applied to the payment of Senior
Debt multiplied by (y) a fraction the numerator of which is the outstanding
principal amount of such Note and the denominator of which is the aggregate
principal amount of Senior Debt of the Company and its Subsidiaries (excluding
Special Purpose Subsidiaries).
"Default" means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
"Default Rate" means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.00% over the rate of interest publicly announced by Bank
One, N.A. in Chicago, Illinois as its "prime" rate.
"Disposition Value" means, at any time, with respect to any property
(a) in the case of property that does not constitute stock of a Subsidiary, the
book value thereof, valued at the time of such disposition in good faith by the
Obligors, and
(b) in the case of property that constitutes stock of a Subsidiary, an amount
equal to that percentage of book value of the assets of the Subsidiary that
issued such stock as is equal to the percentage that the book value of such
stock represents of the book value of all of the outstanding capital stock of
such Subsidiary (assuming, in making such calculations, that all securities
convertible into such capital stock are so converted and giving full effect to
all transactions that would occur or be required in connection with such
conversion) determined at the time of the disposition thereof, in good faith by
the Obligors.
"Environmental Laws" means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
"ERISA Affiliate" means any trade or business (whether or not incorporated) that
is treated as a single employer together with either Obligor under section 414
of the Code.
"Event of Default" is defined in Section 11.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Financing Documents" shall mean and include this Agreement, the other
Agreements, the Notes and the Pledge Agreement, in each case, as amended or
modified.
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States of America.
"Governmental Authority" means
(a) the government of
(i) the United States of America or any State or other political subdivision
thereof, or
(ii) any jurisdiction in which an Obligor or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of an
Obligor or any Subsidiary, or
(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
"Guaranty" means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a) to purchase such Indebtedness or obligation or any property constituting
security therefor;
(b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;
(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of any other Person to make payment of the Indebtedness or obligation; or
(d) otherwise to assure the owner of such Indebtedness or obligation against
loss in respect thereof.
In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
"Hazardous Material" means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).
"holder" means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Obligors pursuant to Section 13.1.
"Indebtedness" with respect to any Person means, at any time, without
duplication,
(a) its liabilities for borrowed money;
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;
(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money) to the
extent, in each case, such letters of credit or instruments have been drawn
upon; and
(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
"Institutional Investor" means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 10% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.
"Intercreditor Agreement" is defined in Section 2.2.
"Interest Expense" means, for any period, the interest expense of the Company
and its Subsidiaries, other than Special Purpose Subsidiaries, (including
imputed interest in respect of Capital Leases), in respect of all Consolidated
Total Debt, and all debt discount and expense amortized or required to be
amortized in the determination of Consolidated Net Earnings for such period.
"Investment" means any investment, made in cash or by delivery of property, by
either of the Obligors or any of their Subsidiaries (i) in any Person, whether
by acquisition of stock, debt or other obligation or security, or by loan,
Guaranty, advance, capital contribution or otherwise, or (ii) in any property.
"Lease Rentals" means, with respect to any period, the sum of the rentals and
other obligations required to be paid during such period by the Company or any
Subsidiary as lessee under all leases of real or personal property (other than
Capital Leases), excluding any amount required to be paid by the lessee on the
count of maintenance and repairs, insurance, taxes, assessments, water rates and
similar charges, provided, that, if at the date of determination, any such
rental or other obligations are contingent or not otherwise definitely
determinable by the terms of the related lease, the amount of such obligations
(i) shall be assumed to be equal to the amount of such obligations for the
period of 12 consecutive calendar months immediately preceding the date of
determination or (ii) if the related lease was not in effect during such
preceding 12-month period, shall be the amount estimated by a Senior Financial
Officer of the Company on a reasonable basis and in good faith.
"Lien" means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
"Make-Whole Amount" is defined in Section 8.7.
"Material" means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Obligors and their
Subsidiaries taken as a whole.
"Material Adverse Effect" means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Obligors
and their Subsidiaries taken as a whole, or (b) the ability of either Obligor to
perform its obligations under any of the Financing Documents, or (c) the
validity or enforceability of this Agreement or the Notes.
"Memorandum" is defined in Section 5.3.
"Multiemployer Plan" means any Plan that is a "multiemployer plan" (as such term
is defined in section 4001(a)(3) of ERISA).
"Net Sales Amount" means, with respect to any Transfer of any property by an
Obligor or any Subsidiary, an amount equal to the difference of:
(a) the aggregate amount of consideration (valued at the fair market value
thereof by such Obligor or such Subsidiary in good faith) received by such
Obligor or such Subsidiary in respect of such Transfer minus
(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Obligor or such Subsidiary in connection with such Transfer.
"Notes" is defined in Section 1.
"Officer's Certificate" means with respect to an Obligor, a certificate of a
Senior Financial Officer or of any other officer of such Obligor whose
responsibilities extend to the subject matter of such certificate.
"Other Agreements" is defined in Section 2.
"Other Purchasers" is defined in Section 2.
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
"Permitted Investments" means and includes:
(a) Investments in property to be used in the ordinary course of business of the
Obligors and their Subsidiaries;
(b) Investments in current assets arising from the sale of goods and services in
the ordinary course of business of the Obligors and their Subsidiaries (other
than Special Purpose Subsidiaries);
(c) Investments existing as of the date of the Note Agreement and described on
Schedule 10.5;
(d) Investment in or advances to one or more Subsidiaries (other than Special
Purpose Subsidiaries) or any Person that concurrently with such investment
becomes a Subsidiary (other than Special Purpose Subsidiaries);
(e) Investments by the Obligors and their Subsidiaries in Special Purpose
Subsidiaries consisting solely of the minimum equity investment reasonably
necessary to conduct the Permitted Receivables Securitization Program;
(f) Investments by Special Purpose Subsidiaries in receivables purchased by such
Special Purpose Subsidiaries from an Obligor or another Subsidiary pursuant to
the Permitted Receivables Securitization Program (and the proceeds from such
receivables);
(g) certificates of deposit and banker's acceptances with final maturities of
one year or less issued by U.S., Canadian or South African commercial banks
having capital and surplus in excess of $100,000,000;
(h) commercial paper with a minimum rating of "A1" or "P1" by either Standard &
Poor's Corporation or Moody's Investors Service, respectively, and maturing not
more than 270 days from the date acquired;
(i) direct obligations of the United States or United States agency obligations
with a maturity of one year or less;
(j) Investments in repurchase agreements;
(k) tax exempt state or municipal general obligation bonds rated "AA" or better
by Standard & Poor's Corporation, "Aa2" or better by Moody's Investors Services
or an equivalent rating by any other credit rating agency of recognized national
standing, provided that such obligations mature within 365 days from the date of
acquisition thereof; and
(l) other Investments not to exceed, in the aggregate, 15% of Consolidated Net
Worth.
For purposes of applying the limitations set forth in Section 10.5, Permitted
Investments shall be valued at the original cost thereof less any amount repaid
or recovered in cash on account of capital or principal.
"Permitted Receivables Securitization Program" means one or more transactions
wherein the Company and/or a Subsidiary transfers under a true sale transaction
receivables of the Company and/or such Subsidiary to a Special Purpose
Subsidiary which issues or incurs Indebtedness secured solely by such
receivables, provided however, that (i) such Indebtedness is recourse only to
such receivables, (ii) the aggregate principal amount of all Indebtedness
outstanding of all Special Purpose Subsidiaries pursuant to such transactions
shall not at any time exceed $150,000,000 and (iii) at the time of any such
transaction and immediately after giving effect thereto, no Default or Event of
Default would exist.
"Person" means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
"Plan" means an "employee benefit plan" (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by an Obligor or any ERISA Affiliate or with
respect to which an Obligor or any ERISA Affiliate may have any liability.
"Pledge Agreement" is defined in Section 2.2.
"Priority Debt" means the sum, without duplication, of (i) Indebtedness of the
Obligors secured by Liens not otherwise permitted by clauses (a) through (i) of
Section 10.8; and (ii) all Indebtedness of all Subsidiaries (other than
Financial and any Special Purpose Subsidiary) not otherwise permitted by clauses
(a), (b) or (c) of Section 10.7.
"property" or "properties" means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
"Property Reinvestment Application" means, with respect to any Asset Disposition
of property, the application of the Net Sales Amount (or a portion thereof) with
respect to such Asset Disposition to the acquisition by an Obligor or any
Subsidiary (other than a Special Purpose Subsidiary) of operating assets of such
Obligor or such Subsidiary to be used in the business of such person.
"QPAM Exemption" means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.
"Required Holders" means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by an
Obligor or any of its Affiliates).
"Responsible Officer" means, with respect to an Obligor, any Senior Financial
Officer and any other officer of the Company with responsibility for the
administration of the relevant portion of this Agreement.
"Secured Parties" has the meaning provided in the Intercreditor Agreement.
"Securities Act" means the Securities Act of 1933, as amended from time to time.
"Senior Debt" means and includes (i) any Debt of an Obligor owing to any Person
which is not a Subsidiary or Affiliate and which is not expressed to be junior
or subordinate to any other Debt of such Obligor and (ii) Debt of any Subsidiary
(excluding Special Purpose Subsidiaries) due and owing to any Person other than
an Obligor, another Subsidiary or an Affiliate.
"Senior Financial Officer" means, with respect to an Obligor, the chief
financial officer, principal accounting officer, treasurer or comptroller of the
Company.
"Special Purpose Subsidiary" means a Wholly-Owned Subsidiary organized under the
laws of the United States or any State thereof and authorized solely to
(i) purchase receivables from the Company or a Subsidiary and issue Indebtedness
with recourse solely to such receivables and (ii) engage in activities
reasonably necessary to effectuate the transactions referred to in clause (i).
"Subsidiary" means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
"Subsidiary" is a reference to a Subsidiary of the Company.
"Transfer" means with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including any disposition of any capital stock of any Subsidiary or the assets
of any Subsidiary, whether by merger, consolidation or otherwise.
"Voting Stock" means capital stock of any class or classes of a corporation
having power under ordinary circumstances to vote for the election of members of
the board of directors of such corporation, or persons performing similar
functions (irrespective of whether or not at the time stock of any of the class
or classes shall have or might have special voting power or rights by reason of
the happening of any contingency).
"Wholly-Owned Subsidiary" means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors' qualifying shares) and
voting interests of which are owned by any one or more of an Obligor and the
Obligor's other Wholly-Owned Subsidiaries at such time.




Subsidiaries of the Obligors and Ownership of Subsidiary Stock

Owned

Jurisdiction
of Organization

Percent of
Stock Owned

AI Development Group, Inc.

Minnesota

100

AI Enterprises, Inc.

Minnesota

100

American Augers, Inc.

Delaware

100

Astec Export Company, Inc.

Barbados

100

Astec Financial Services, Inc.

Tennessee

100

Astec Holdings, Inc.

Tennessee

100

Astec, Inc.

Tennessee

100

Astec Investments, Inc.

Tennessee

100

Astec Systems, Inc.

Tennessee

100

Astec Transportation, Inc.

Tennessee

100

Breaker Technology, Inc.

Tennessee

100

Breaker Technology, Ltd.

Ontario

100

Carlson Paving Products, Inc.

Washington

100

CEI Enterprises, Inc.

Tennessee

100

Heatec, Inc.

Tennessee

100

Johnson Crushers International, Inc.

Tennessee

100

Kolberg-Pioneer, Inc.

Tennessee

100

Osborn Engineered Products (Pty) Ltd

South Africa

88

Production Engineered Products, Inc.

Nevada

100

RI Properties, Inc.

Minnesota

100

Roadtec, Inc.

Tennessee

100

Superior Industries of Morris, Inc.

Minnesota

100

TI Services, Inc.

Minnesota

100

Telsmith, Inc

Delaware

100

Trencor, Inc.

Texas

100

 

Financial Statements


Consolidated Financial Statements dated as of the year ended December 31, 2000.
Consolidated Financial Statements dated as of June 30, 2001.



Existing Indebtedness
as of 8/30/01 of Astec and Subsidiaries

 

Description

Balance

Astec Industries, Inc.

Existing Bank One Credit Agreement

$70,500,000

Telsmith, Inc.

Industrial Revenue Bonds

2,500,000

Trencor, Inc.

Industrial Revenue Bonds

8,000,000

Kolberg-Pioneer, Inc.

Industrial Revenue Bonds

9,200,000

Superior Industries of Morris, Inc.

Notes Payable

69,128

Astec Industries, Inc.

Notes Payable

164,670

Breaker Technology Ltd

Toku Notes Payable (as of 7/31/01)

3,289,787

Other Notes Payable

 

20,500

 
Contingent Obligations
 
Guaranty by Astec Industries, Inc. of $1,250,000 line of credit for Pavement
Technology, Inc.
Guaranty by Astec Industries, Inc. of R30,000,000 ($3,750,000) line of credit
for Osborn Engineered Products (Pty) Ltd.

Letters of Credit: See attached Schedule.
Schedule

 
 
 
CUSTOMER

 
 
COMPANY

LETTER OF CREDIT NO.

MAXIMUM
AMOUNT
(US Dollars)

LETTER OF CREDIT EXPIRATION DATE

Haitai International

Trencor

00315546

$425,323.08

 

Bank One-Dallas

Trencor

00315672

$8,105,206.00

November 22, 2002

Chuquicamata

Breaker Tech

00322183

$38,500.00

April 30, 2002

Diavik Diamond Mines

Breaker Tech.

00323653

$17,560.15

April 30, 2004

Gehouba Group

Breaker Tech

00323756

$24,202.00

September 30, 2002

Leighton Contractors

Trencor

00323759

$282,000.00

December 31, 2001

Jiangsu Sumec

American Augers

00323908

$288,876.75

October 30, 2001

Bilfinger+Berger

Astec, Inc.

00325167

$480,000.00

October 15, 2001

Royal Bank of Canada

Breaker Tech

00325288

$50,113.09

June 27, 2002 (Evergreen)

Earth Products

Pavement Tech

00325331

$7,700.00

February 28, 2002

Toronto Dominion Bank

Breaker Tech

00325332

$36,206.50

October 31, 2002

Luossavaara-Kiirunavaara

Breaker Tech

00325513

$50,000.00

January 31, 2002

Luossavaara-Kiirunavaara

Breaker Tech

00325514

$50,000.00

June 15, 2001

Luossavaara-Kiirunavaara

Breaker Tech

00325515

$50,000.00

April 30, 2002

Luossavaara-Kiirunavaara

Breaker Tech

00325516

$50,000.00

March 30, 2002

Sinochem Intern'l

Astec, Inc.

00325578

$157,817.30

May 25, 2002

Shandong Machinery

Breaker Tech

00325591

$12,000.00

January 10, 2002

First National Bank of Chicago

Kolberg-Pioneer

00352637

$9,338,000.00

November 21, 2002

Toronto-Dominion Bank

Breaker Tech.

00352868

$169,867.70

August 31, 2002

Corporacion Nacional

Breaker Tech

00323392

$21,942.31

July 30, 2002

Corporacion Nacional

Breaker Tech

00323394

$34,862.00

August 30, 2002

M & I

Telsmith

 

$2,500,000.00

February 2006

 

 

 

 

 

 

[Form of Note]
Astec Industries, Inc.
Astec Financial Services, Inc.

7.56% Senior Secured Note due September 10, 2011
No. [_________] [Date]
$[____________] PPN 04623# AA 3

For Value Received, the undersigned, Astec Industries, Inc. (herein called the
"Company"), a corporation organized and existing under the laws of the State of
Tennessee and Astec Financial Services, Inc., a corporation organized and
existing under the laws of the State of Tennessee (together with the Company,
the "Obligors"), hereby, jointly and severally, promise to pay to
[________________], or registered assigns, the principal sum of
[________________] Dollars on September 10, 2011, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 7.56% per annum from the date hereof, payable
semiannually, on each March 10 and September 10 in each year, commencing with
the March 10 or September 10 next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreements referred to
below), payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
greater of (i) 9.56% or (ii) 2.00% over the rate of interest publicly announced
by Bank One, N.A. from time to time in Chicago, Illinois as its "prime" rate.
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
One, N.A., Chicago, Illinois or at such other place as the Obligors shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreements referred to below.
This Note is one of a series of Senior Secured Notes (herein called the "Notes")
issued pursuant to separate Note Purchase Agreements, dated as of September 10,
2001 (as from time to time amended, the "Note Purchase Agreements"), between the
Obligors and the respective Purchasers named therein and is entitled to the
benefits thereof. The payment and performance hereof is secured by that certain
Pledge Agreement dated as of September 10, 2001 from the Company to Bank One,
N.A., as Pledgee. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreements and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreements,
provided that such holder may (in reliance upon information provided by the
Obligors, which shall not be unreasonably withheld) make a representation to the
effect that the purchase by such holder of any Note will not constitute a
non-exempt prohibited transaction under section 406(a) of ERISA.
This Note is a registered Note and, as provided in the Note Purchase Agreements,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.
The Obligors will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreements. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreements, but not otherwise.
If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreements.
This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of Illinois, excluding
choice-of-law principles of the law of such State which would require
application of the laws of a jurisdiction other than such State.
Astec Industries, Inc.
 
 
By
Name:
Title:
 
Astec Financial Services, Inc.
 
 
By
Name:
Title:

Description of Opinion of Special Counsel to the Obligors




The closing opinion of Chambliss, Bahner & Stophel, P.C., Special Counsel for
the Obligors, which is called for by Section 4.4(a) of the Note Purchase
Agreements, shall be dated the date of the Closing and addressed to the
Purchasers, shall be satisfactory in scope and form to the Purchasers and shall
be to the effect that:
1. Each Obligor is a corporation, duly incorporated, validly existing and in
good standing under the laws of the State of Tennessee, has the corporate power
and the corporate authority to execute and perform the Note Purchase Agreements
and the Pledge Agreement and to issue the Notes and has the full corporate power
and the corporate authority to conduct the activities in which it is now engaged
and is duly licensed or qualified and is in good standing as a foreign
corporation in each jurisdiction in which the character of the properties owned
or leased by it or the nature of the business transacted by it makes such
licensing or qualification necessary.
2. Each Subsidiary is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and is duly
licensed or qualified and is in good standing in each jurisdiction in which the
character of the properties owned or leased by it or the nature of the business
transacted by it makes such licensing or qualification necessary and all of the
issued and outstanding shares of capital stock of each such Subsidiary have been
duly issued, are fully paid and non-assessable and are owned by the Company, by
one or more Subsidiaries, or by the Company and one or more Subsidiaries.
3. Each Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of each Obligor, has been duly executed and
delivered by each Obligor and constitutes the legal, valid and binding contract
of each Obligor enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors' rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).
4. The Notes have been duly authorized by all necessary corporate action on the
part of each Obligor, have been duly executed and delivered by each Obligor and
constitute the legal, valid and binding obligations of each Obligor enforceable
in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
conveyance and similar laws affecting creditors' rights generally, and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law).
5. The Pledge Agreement has been duly authorized by all necessary corporate
action of the part of the Company, has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligations of the Company
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance and similar laws affecting creditors' rights generally,
and general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law). The Pledge
Agreement creates a Lien on the Pledged Assets (as defined therein) in favor of
the Collateral Agent free and clear of all other Liens. The Pledged Assets have
been delivered to the Collateral Agent and/or U.C.C. filings have been made in
respect of the security interest of the Collateral Agent and no other delivery,
filing or recording is necessary to perfect the Lien of the Pledge Agreement or
the Pledged Assets against the creditors of, and purchasers from, the Company.
6. No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any governmental body, Federal or state, is
necessary in connection with the execution and delivery of the Note Purchase
Agreements, the Pledge Agreement or the Notes.
7. The issuance and sale of the Notes and the execution, delivery and
performance by the Obligors of the Note Purchase Agreements and by the Company
of the Pledge Agreements do not conflict with or result in any breach of any of
the provisions of or constitute a default under or result in the creation or
imposition of any Lien upon any of the property of either Obligor pursuant to
the provisions of the Articles of Incorporation or By-laws of either Obligor or
any agreement or other instrument known to such counsel to which either Obligor
is a party or by which either Obligor may be bound (other than the lien of
Pledge Agreement.
8. The issuance, sale and delivery of the Notes under the circumstances
contemplated by the Note Purchase Agreements do not, under existing law, require
the registration of the Notes under the Securities Act of 1933, as amended, or
the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.
The opinion of Chambliss, Bahner & Stophel, P.C. shall cover such other matters
relating to the sale of the Notes as the Purchasers may reasonably request. With
respect to matters of fact on which such opinion is based, such counsel shall be
entitled to rely on appropriate certificates of public officials and officers of
the Obligors.




Description of Opinion of Special Counsel
to the Purchasers


The closing opinion of Chapman and Cutler, special counsel to the Purchasers,
called for by Section 4.4(b) of the Note Purchase Agreements, shall be dated the
date of the Closing and addressed to the Purchasers, shall be satisfactory in
form and substance to the Purchasers and shall be to the effect that:
1. Each Obligor is a corporation, validly existing and in good standing under
the laws of the State of Tennessee and has the corporate power and the corporate
authority to execute and deliver the Note Purchase Agreements and to issue the
Notes.
2. Each Note Purchase Agreement constitutes the legal, valid and binding
contract of each Obligor enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors' rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).
3. The Notes constitute the legal, valid and binding obligations of each Obligor
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent conveyance and similar laws affecting creditors' rights generally,
and general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law).
4. The Pledge Agreement constitutes the legal, valid and binding contract of
each Obligor enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors' rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law)
5. The issuance, sale and delivery of the Notes under the circumstances
contemplated by the Note Purchase Agreements do not, under existing law, require
the registration of the Notes under the Securities Act of 1933, as amended, or
the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.
The opinion of Chapman and Cutler shall also state that the opinion of
Chambliss, Bahner & Stophel, P.C. is satisfactory in scope and form to Chapman
and Cutler and that, in their opinion, the Purchasers are justified in relying
thereon.
In rendering the opinion set forth in paragraph 1 above, Chapman and Cutler may
rely solely upon an examination of the Articles of Incorporation certified by,
and a certificate of good standing of each Obligor from, the Secretary of State
of the State of Tennessee and the By-laws of each Obligor. The opinion of
Chapman and Cutler is limited to the laws of the State of Illinois and the
Federal laws of the United States.
With respect to matters of fact upon which such opinion is based, Chapman and
Cutler may rely on appropriate certificates of public officials and officers of
the Obligor and upon representations of the Obligors and the Purchasers
delivered in connection with the issuance and sale of the Notes.